MEMORANDUM ***
Saudugar Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) denial of his motion to reopen deportation proceedings to apply for adjustment of status. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a). We review a denial of a motion to reopen for abuse of discretion, Martinez v. Ashcroft, 363 F.3d 1022, 1024 (9th Cir.2004), and we dismiss in part and deny in part the petition for review.
The Board did not abuse its discretion in denying Singh’s motion to reopen because he filed the motion over five years late. See 8 U.S.C. § 1229a(c)(6)(C)(i) (stating that motions to reopen must be filed no later than ninety days after the agency’s final administrative decision); Ekimian v. INS, 303 F.3d 1153, 1156 (9th Cir.2002).
*365We lack jurisdiction to consider Singh’s contentions regarding the immigration judge’s underlying denial of asylum and withholding of deportation because he failed to file a timely petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.